Exhibit 10.1

 

 

RICHARD A. SMITH

PRESIDENT AND CHIEF EXECUTIVE OFFICER

 

545 E. JOHN CARPENTER FREEWAY, SUITE 1300

IRVING, TX 75062

PH: 972-444-4900

F: 972-444-4949

WWW.FELCOR.COM

NYSE: FCH

 

 

March 1, 2008

 

Thomas J. Corcoran, Jr.

7842 Marquette

Dallas, TX 75148

 

 

Re:

Amendment to 2006 Employment Agreement

 

Dear Tom:

 

As you know, your 2006 employment agreement provided that you would be entitled
receive annual grants of restricted stock during the first two years of the term
of that agreement (2006 and 2007) and annual cash bonuses with respect to those
years, in each case at formulaic rates set out in the agreement. The agreement
then provides that, for subsequent years, annual grants and bonuses would be
made, if at all, at the discretion of the Board of Directors.

 

At its February 2008 meeting, FelCor’s Board of Directors authorized the company
to amend your agreement to provide for continued annual grants and bonuses as
follows:

 

 

•

Annual grants of restricted stock are to be made at the same rate as that used
to determine grants for FelCor’s executive vice presidents (today that rate is
125% of current-year base salary); and

 

•

Annual cash incentive compensation is to be determined on the same basis as for
FelCor’s executive vice presidents (today, their bonuses are determined by
reference to a range from 37.5% to 112.5% of base salary for the reference year,
with a target amount set at 75% of base salary).

 

The Board of Directors recognized – and, as you know, I wholeheartedly
appreciate – your continuing contributions to FelCor, from your hands-on
management of several development projects to your role in perpetuating FelCor’s
legendary home office culture to your industry leadership as the current
Chairman of the American Hotel & Lodging Association. These changes to your
employment agreement acknowledge your continuing substantive role at FelCor, as
its founder and as a dedicated colleague and friend.

 

Your 2006 employment agreement is hereby amended to the extent set forth in this
letter. Please execute a copy of this letter to evidence your agreement to this
amendment. Thanks for all you do.

 

 

 

FELCOR LODGING TRUST INCORPORATED

 

 

 

By:

/s/ Richard A. Smith

 

 

Richard A. Smith

 

 

 

ACKNOWLEDGED AND AGREED
AS OF THE DATE FIRST WRITTEN ABOVE:

 

 

 

 

 

/s/ Thomas J. Corcoran, Jr.

 

 

Thomas J. Corcoran, Jr.

 

 

 

 

 